Citation Nr: 0115898	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  99-13 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the injuries sustained on January 21, 1996 were the 
result of the veteran's willful misconduct.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, mother, and one observer


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1989 to 
July 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 administrative decision from 
the Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board first notes that the record indicates that the 
veteran has been found to be incapacitated.  The veteran's 
mother was designated as his guardian in October 1997.  

During the pendency of this appeal, the veteran's mother has 
contended that the veteran incurred a psychiatric disorder 
while in the service and that his abuse of alcohol is 
secondary to this psychiatric disorder, and that his current 
problems would therefore not have occurred but for his 
service in the military.  See Transcript, p. 14.  

The Board interprets such statements as a claim for service 
connection, including secondary service connection for 
alcoholism.  

With respect to service connection for alcoholism, the law 
has been significantly altered by the United States Court of 
Appeals for the Federal Circuit's (Federal Circuit) decision 
in Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2000).  

In this case the Federal Circuit held that 38 U.S.C.A. § 1110 
does not preclude a veteran from receiving compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of a veteran's service-connected disability.  
In doing so, it overruled the Court's holding in Barela v. 
West, 11 Vet. App. 280 (1998) insofar as it interpreted 
§ 1110 to prohibit compensation for a disability in any way 
related to alcohol or drug abuse.  

The Federal Circuit held that 38 U.S.C.A. § 1110 precludes 
compensation only for primary alcohol abuse (i.e., an alcohol 
abuse disability arising during service from voluntary and 
willful drinking to excess) disabilities and for secondary 
disabilities (such as cirrhosis) that result from primary 
alcohol abuse.  However, the Board notes that the Federal 
Circuit stressed that the scope of this holding was "quite 
limited," noting that compensation for an alcohol disability 
would only result where there is clear medical evidence 
establishing that it is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol abuse 
disability is not due to willful wrongdoing.  See Allen, 
supra.  

The Board is of the opinion that the service connection claim 
is inextricably intertwined with the claim currently on 
appeal, as a favorable disposition of the service connection 
claim could significantly impact the disposition of the issue 
currently on appeal; in fact, it could render the issue moot.  

Therefore, the issue currently on appeal must be deferred 
until proper development and adjudication of the service 
connection claim is completed.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following: 

1.  The RO must review the claims file to 
ensure that notification and development 
action required by the VCAA, Pub. L. No. 
106-475 is completed pertaining to the 
veteran's claim of service connection for 
a psychiatric disorder and secondary 
service connection for an alcohol 
disability.  

The RO should ensure that the 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

In addition, the RO should request the 
veteran to specify what psychiatric 
disability, if any, for which he is 
claiming service connection.  

2.  After completing any development 
deemed required by the VCAA, the RO 
should adjudicate the claims of 
entitlement to service connection for a 
psychiatric disorder and service 
connection for an alcohol disability as 
secondary to the psychiatric disorder.  
See Allen v. Principi, 237 F. 3d 1368 
(Fed. Cir. 2000).  

3.  Thereafter, if warranted in view of 
the determinations entered referable to 
service connection, the RO should perform 
any additional development deemed 
necessary pursuant to the issue of 
whether the injuries sustained by the 
veteran on January 21, 1996 were due to 
his own willful misconduct.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


